PER CURIAM.
In the instant appeal of an adjudication of dependency, evidence that the mother and father engaged in physical altercation in the presence of the children and that the mother had a severe substance abuse problem and used marijuana in front of at least one of the children constitutes competent and substantial evidence of behavior likely to cause the children’s physical, mental, or emotional health to be significantly impaired. The oldest child’s report of the substance abuse to the local police department and his expression of suicidal ideations further support the instant adjudication. See Castellanos v. Department of HRS, 545 So.2d 455 (Fla. 3d DCA 1989); see also Padgett v. Department of HRS, 577 So.2d 565, 571 (Fla.1991); § 39.01(10) Fla.Stat. (1993). Accordingly, the order under review is affirmed.